** RESIDENCY REQUIREMENTS — JUDGES — APPOINTMENTS ** (1) TO BE APPOINTED TO THE OFFICE OF JUSTICE OF THE OKLAHOMA SUPREME COURT OR JUDGE OF THE OKLAHOMA COURT OF CRIMINAL APPEALS, AN INDIVIDUAL MUST HAVE BEEN QUALIFIED ELECTOR OF THE JUDICIAL DISTRICT APPLICABLE, AS OPPOSED TO A REGISTERED VOTER, FOR ONE YEAR IMMEDIATELY PRIOR TO HIS OR HER APPOINTMENT, AND ADDITIONALLY, MUST HAVE BEEN A LICENSED ATTORNEY, PRACTICING LAW WITHIN THE STATE OF OKLAHOMA, OR SERVING AS A JUDGE OF A COURT OF RECORD IN OKLAHOMA, OR BOTH, FOR FIVE YEARS PROCEEDING HIS APPOINTMENT. (2) TO BE APPOINTED TO THE OFFICE OF JUDGE OF THE COURT OF APPEALS OR DISTRICT JUDGE, ONE MUST BE A REGISTERED VOTER OF THE RESPECTIVE JUDICIAL DISTRICT AT THE TIME HE TAKES THE OATH OF OFFICE AND ASSUMES THE DUTIES OF OFFICE. ADDITIONALLY, PRIOR TO APPOINTMENT, SUCH APPOINTEES SHALL HAVE HAD A MINIMUM OF FOUR YEARS EXPERIENCE AS A LICENSED PRACTICING ATTORNEY, OR AS A JUDGE OF A COURT OF RECORD, OR BOTH WITHIN THE STATE OF OKLAHOMA. (3) TO BE APPOINTED AS ASSOCIATED DISTRICT JUDGE, AN INDIVIDUAL MUST BE A REGISTERED VOTERS OF AN APPLICABLE JUDICIAL DISTRICT AT THE TIME HE TAKES THE OFFICE AND ASSUMES THE DUTIES OF OFFICE, AND ADDITIONALLY, MUST HAVE HAD A MINIMUM OF TWO YEARS EXPERIENCE AS A LICENSED PRACTICING ATTORNEY, OR AS A JUDGE OF COURT OF RECORD, OR COMBINATION THEREOF, WITHIN THE STATE OF OKLAHOMA. (4) THERE IS NO RESIDENCY REQUIREMENT WHATSOEVER IMPOSED UPON APPOINTEES TO THE OKLAHOMA WORKERS' COMPENSATION COURT, ALTHOUGH, TO BE PROPERLY APPOINTED, ONE MUST HAVE BEEN LICENSED TO PRACTICED LAW IN THE STATE OF OKLAHOMA FOR A PERIOD OF NOT LESS THAN FIVE YEARS PRIOR TO APPOINTMENT. JUDGESHIPS OF THE WORKERS' COMPENSATION COURT ARE THE ONLY POSITIONS ABOUT WHICH YOU INQUIRE, TO WHICH A NONRESIDENT OF THE STATE OF OKLAHOMA MAY BE APPOINTED AND SERVE. (RESIDENCE, QUALIFICATIONS, REQUIREMENTS, TENURE, JUDGES, APPOINTMENT) CITE: 20 O.S. 2 [20-2], 20 O.S. 30.10 [20-30.10], 20 O.S. 31 [20-31], 20 O.S. 33 [20-33], 20 O.S. 92 [20-92](I), 20 O.S. 92.15 [20-92.15], 20 O.S. 121.1 [20-121.1], 26 O.S. 4-101 [26-4-101] 85 O.S. 1.2 [85-1.2](B), ARTICLE III, SECTION 1, ARTICLE VII, SECTION 1, ARTICLE VII, SECTION 2, ARTICLE VII, SECTION 8(G), ARTICLE VIIB, SECTION 1 (NEAL LEADER)